TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00597-CV


                                      In re Robert Galvin


                                       C. S. F., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-FM-13-002917, HONORABLE TIM SULAK, JUDGE PRESIDING




                           ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of C.S.F. The subject of this

proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed his notice of appeal on September 23, 2014, and his brief was due

October 21, 2014. On October 29, 2014, we ordered counsel to file appellant’s brief no later

than November 13, 2014. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear in person before

this Court on Wednesday, December 3, 2014, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our October 29, 2014 order. This order to show cause

will be withdrawn and Galvin will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before December 1,

2014.

              It is ordered on November 17, 2014.



Before Justices Puryear, Pemberton, and Field